          Case 3:20-cv-05309-CRB Document 13 Filed 08/04/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION

10
     COLIN SCHOLL and LISA STRAWN, on
11   behalf of themselves and all others        Case No. 3:20-cv-5309-CRB
     similarly situated.
12                                              DECLARATION OF COLIN SCHOLL IN
                      Plaintiffs,               SUPPORT OF PLAINTIFFS’ MOTION
13                                              FOR: (1) PRELIMINARY INJUNCTION; (2)
     v.
                                                CLASS CERTIFICATION; AND (3)
14                                              APPOINTMENT OF CO-LEAD CLASS
     STEVEN MNUCHIN, in his official
15   capacity as the Secretary of the U.S.      COUNSEL
     Department of Treasury; CHARLES
16   RETTIG, in his official capacity as U.S.
     Commissioner of Internal Revenue; U.S.
17   DEPARTMENT OF THE TREASURY;
     the U.S. INTERNAL REVENUE
18   SERVICE; and, the UNITED STATES OF
     AMERICA.
19

20                    Defendants.

21

22

23

24

25

26

27

28

                                                           DECL. OF COLIN SCHOLL ISO PLFS’ MTN. FOR
     2016441.2                                                             PRELIMINARY INJUNCTION
                                                                               CASE NO. 3:20-CV-5309
        Case 3:20-cv-05309-CRB Document 13 Filed 08/04/20 Page 2 of 4



 1               I, Colin Scholl, declare as follows:
 2               1.     I am a United States citizen currently incarcerated in Salinas Valley State Prison in
 3   Soledad, California, and I am a plaintiff in the above-titled action. I am over the age of 18. I
 4   have personal knowledge of the facts herein and, if called upon to testify to those facts, I could
 5   and would do so competently.
 6               2.     I have not received an Economic Impact Payment (“EIP”) despite meeting the
 7   eligibility criteria of Congress. Earlier this year, I used the IRS’s online “non-filer” portal to file
 8   a claim. I received a letter in the mail stating that my claim had been approved. However, when I
 9   did not receive a payment, I called the IRS to follow-up. Over the phone, I was told that I would
10   not receive a check because incarcerated people like myself are ineligible. To date, I have not
11   received a payment.
12               3.     I expect to be released back into society in late 2021. One of my main focuses
13   while in prison has been to prepare myself to live a stable and law-abiding life after release. In
14   prison, I have successfully completed five degrees: an Associates of Science in Math & Science
15   from Coastline College, an Associates of Science in Business with a Certificate for Small
16   Business Entrepreneurship from Coastline College, an Associates of Arts in Social Behavioral
17   Sciences with an emphasis in Chemical Dependency from Lassen College, an Associates of Arts
18   in American Studies from Coastline College, and an Associates of Arts in Arts & Humanities
19   from Coastline College. I am currently studying to complete a degree program for a Bachelors of
20   Arts in English and Sociology from Adams State University, and I need the EIP funds to do so
21   before my release. I also have completed a drug dependency program, which is a significant step
22   toward my ability to re-integrate in society. I am doing what I can to turn my life around once
23   I’m released.
24               4.     I need to spend money to survive in prison. I spend about $100 every month for
25   essential hygiene products and stamps and other items I need to communicate with the outside
26   world. That contact is very important to me and helps me mitigate the psychological impacts of
27   social isolation. When I cannot connect with people in the outside world, I start to feel depressed
28
                                                                        DECL. OF COLIN SCHOLL ISO PLFS’ MTN. FOR
     2016441.2                                          1                               PRELIMINARY INJUNCTION
                                                                                            CASE NO. 3:20-CV-5309
        Case 3:20-cv-05309-CRB Document 13 Filed 08/04/20 Page 3 of 4



 1   and anxious. These stressors can be triggers for people like me who have struggled with chemical
 2   dependencies, and I am focused on staying healthy.
 3               5.   I don’t have reliable sources of income right now. Due to the COVID-19
 4   pandemic, I have worked much fewer hours in my job as a porter since February 2020. In
 5   addition to my prison job, in normal times, I also earn about $30 a month and sometimes up to
 6   $100 a month from outside publications or other sources that publish or use my art. In particular,
 7   I write essays and other pieces about my experiences in prison, and also create visual art pieces
 8   that I share with collaborators, publications, and galleries outside of prison. During the
 9   pandemic, those opportunities have gone away, as has the income from them. In the past, I have
10   received small money gifts from one of my former professors, who has been a mentor to me since
11   my father passed away. I know that the COVID-19 crisis makes it much less likely that he can
12   continue supporting me because he has been furloughed and so that source of support has dried
13   up.
14               6.   I am not alone in my experiences. A lot of the people who are in prison with me
15   also need to spend money to buy food and hygiene products. My cellmate told me that both of
16   his parents lost their jobs and can’t provide him any financial support right now. That means that
17   he can’t buy the food or hygiene products that he needs. It also limits his ability to speak with his
18   family because they cannot afford the phone calls. If he received a CARES Act stimulus
19   payment, he would be able to do so.
20               7.   I have been actively involved in the investigation and prosecution of this case,
21   including providing my counsel with information relevant to the complaint and this request for a
22   preliminary injunction. I have also reviewed case-related documents, and communicated
23   regularly with my counsel regarding this litigation. I am prepared to continue supporting
24   counsel’s efforts to litigate this case on behalf of the proposed Class, and to stay informed about
25   the status and progress of the lawsuit.
26               8.   I understand the responsibilities of a class representative, including my duty to act
27   in the best interests of all class members. I am prepared to fulfill my duties to other members of
28   the proposed class, and will continue to do so if the Court permits the case to proceed as a class
                                                                      DECL. OF COLIN SCHOLL ISO PLFS’ MTN. FOR
     2016441.2                                        2                               PRELIMINARY INJUNCTION
                                                                                          CASE NO. 3:20-CV-5309
        Case 3:20-cv-05309-CRB Document 13 Filed 08/04/20 Page 4 of 4



 1   action. I am committed to seeing this litigation through to the end, and am willing to undertake
 2   any responsibilities required of me as a class representative, including being deposed,
 3   participating in any settlement discussions, and testifying at trial, if necessary.
 4               9.     In the event that I am appointed as a class representative, I will represent the
 5   interests of the other proposed class members as I would my own. I recognize that any resolution
 6   of this lawsuit, such as by settlement or dismissal, is subject to Court approval and must be in the
 7   best interests of the proposed class as a whole. I am not aware of any conflict of interest between
 8   myself and other proposed class members. I have not been promised any special treatment or
 9   compensation in exchange for my willingness to be a class representative in this case.
10               10.    I do not have a direct or personal relationship with any of the Defendants in this
11   lawsuit, and do not currently have any pending claims against any of the Defendants outside of
12   the claims raised in this action.
13               I declare under penalty of perjury under the laws of the United States that the foregoing is
14   true and correct.
15               Executed on the 4th of August, 2020, in Soledad, California.
16

17                                                             /s/ Colin Scholl*
                                                               COLIN SCHOLL
18

19   * Mr. Scholl authorized use of his electronic signature. Due to slowdowns in mail handling and
20   processing related to the COVID-19 pandemic, Counsel will file an updated declaration with
     a physical signature as soon as it becomes available.
21

22

23

24

25

26

27

28
                                                                         DECL. OF COLIN SCHOLL ISO PLFS’ MTN. FOR
     2016441.2                                          3                                PRELIMINARY INJUNCTION
                                                                                             CASE NO. 3:20-CV-5309
